Fourth Court of Appeals
                                San Antonio, Texas
                                       May 24, 2019

                                    No. 04-19-00218-CV

                        IN THE INTEREST OF R.M., A CHILD,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA01262
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER


       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to June 12, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court